 

 

Case 0:21-cr-60259-WPD Document 1 Entered on FLSD Docket 09/09/2021 Page 1of5 .

 

FILED by KS oc

Sep 9, 2021

ANGELAE. NOBLE
UNITED STATES DISTRICT CLERK U.S. DIST. CT.

 

 

 

COURTSOUTHERN DISTRICT OF S.D. OF FLA. - MIAMI

FLORIDA
21- 60259-CR-DIMITROULEAS/SNOW

CASE NO.
18 U.S.C. § 641
18 U.S.C. § 981(a)(1)(C)

 

UNITED STATES OF AMERICA

JOHN WILLSON ROSS

Defendant

INFORMATION
The Acting United States Attorney charges that:

From on or about March 1, 2013, through on or about August 19, 2019, in Broward County,

in the Southem District of Florida, the defendant,
JOHN WILLSON ROSS
did knowingly and willfully receive, conceal, and retain with intent to convert to his own use and
gain money of the United States and of a department and agency thereof, that is the Social
Security Administration, the aggregate amount of which exceeded $1,000, that is, Supplemental
Security Income disability beriefits payable to an individual with the initials J.M., knowing the
money to have been embezzled, stolen, purloined, and converted, in violation of Title 18, United
States Code, Section 641. |
FORFEITURE ALLEGATIONS
1. The allegations in this Information are hereby re~alleged and by this reference fully

incorporated herein for the purpose of alleging forfeiture to the United States of America of certain
Case 0:21-cr-60259-WPD Document 1 Entered on FLSD Docket 09/09/2021 Page 2 of 5

property in which the defendant, JOHN WILLSON ROSS, has an interest.

2. Upon conviction of a violation of Title 18, United States Code, Section 641, as
alleged in this Information, the defendant shall forfeit to the United States any property, real or
personal, which constitutes or is derived from proceeds traceable to such offense, pursuant to
Title 18, United States Code, Section 981(a)(1)(C ).

3. The property subject to forfeiture includes, but is not limited to, a forfeiture money
judgment in the sum of $38,218.03 in U.S. currency, which sum represents the value of the

property subject to forfeiture.

All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and the procedures set
forth at Title 21 United States Code, Section 853, as incorporated by Title 28, United States Code,

Section 2461 (c).

 

 

maR TON GONE ;

G UNITED STATES ATTORNEY

die—

JOD RAFT
SPECIAL ASSISTANT UNITED STATES ATTORNEY
 

Case 0:21-cr-60259-WPD

Document 1 Entered on FLSD Docket 09/09/202T Pages oT 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

Court Division: (Select One)

 

[|Miami [ |Key West [/]FTL

[]wes []FTP

 

UNITED STATES OF AMERICA CASE NO,
¥.
CERTIFICATE OF TRIAL ATTORNEY*
JOHN WILLSON ROSS Superseding Case Information:
Defendant.

New defendant(s) [_] Yes L] No
Number of new defendants
Total number ofcounts

1. [have carefully considered the allegations of the indictment, the number of defendants, the number of probable
witnesses and the legal complexities of the Indictment/Information attached hereto.

2. [am aware that the information supplied on this statement will be relied upon by the Judges of this Court in
setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial Act,

Title 28 U.S.C. Section 3161.
3. Interpreter: (Yes or No) No
List language and/or dialect
4, This case willtake 0 days for the parties to try.
5. Please check appropriate category and type of offense listed below: .

 

(Check only one) (Check only one)
I Oto 5 days Petty oO
II 6to 10 days oO Minor EL
Ill 11 to 20 days oO Misdemeanor TL
IV 2] to 60 days oO Felony
V 61 days and over CL

6. Has this case previously been filed in this District Court? (Yesor No) No

(f yes: Judge

 

(Attach copy of dispositive order)
Has a complaint been filed in this matter? (Yes or No) No
If yes: Magistrate Case No.

Case No.

 

*Penalty Sheet(s) attached

Related miscellaneous numbers:

Defendant(s) in federal custody as of

Defendant(s) in state custody as of

Rule 20 from the District of _

Is this a potential death penalty case? (Yes or No) No

Does this case originate from a matter pending in the Central Region of the U.S. Attorney’s Office priorto
August 9, 2013 (Mag. Judge Alicia O. Valle)? (Yesor No) No

Does this case originate from a matter pending in the Northern Region of the U.S. Attorney’s Office prior to
August 8, 2014 (Mag. Judge Shaniek Maynard? (Yes or No) No

. Does this case originate from a matter pending in the Central Region of the U.S. Attorney’s Office prior to

October 3, 2019 (Mag. Judge Jared Strauss)? (Yes or No) No

& Raft C

Special Assistant United States Attommey
FLA Bar No. 0975893

 

REY 3/19/21
 

Case 0:21-cr-60259-WPD Document1 Entered on FLSD Docket 09/09/2021 Page4of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PENALTY SHEET
Defendant’s Name: John Willson Ross

Case No:

 

Count #: 1
Theft of Government Funds
18 United States Code, Section 641

* Max. Penalty:10 years’ imprisonment

*Refers only to possible term of incarceration, does not include possible fines, restitution,
special assessments, parole terms, or forfeitures that may be applicable.
 

Case 0:21-cr-60259-WPD Document1 Entered on FLSD Docket 09/09/2021 Page5of5

AO 455 (Rev. 01/09) Waiver of an Indictment

 

UNITED STATES DISTRICT COURT
for the

Souther District of Flonda

United States of America

v. Case No.

JOHN WILLSON ROSS

Smet Neh et eel Ne!

 

Defendant
WAIVER OF AN INDICTMENT

] understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date:

 

Defendant's signature

 

Signature of defendant's attorney

Carter Hillstrom

 

Printed name of defendant’s attorney

 

Judge's signature

 

Judge’s printed name and title
